Gilbert, J.:
A trial is a judicial examination of the issues between the ■parties.* Such an examination may be had without being followed by a conclusion, determination or verdict; e. g., when a jury disagrees, or a juror is withdrawn, or when a complaint is dismissed. But when the court refuses to examine the issues, and, of its own motion, sends the case to a referee, it would be a stretch of common sense and of law to hold that there had been a trial. What issue of law or of fact was judicially examined by such a proceeding ? And yet it is only for a trial, so defined, that a trial fee is allowed.'† None of the cases cited by the appellant support his appeal.
We think the order appealed from should be affirmed.
Order affirmed.

 Code, § 352.


 Code, § 307, sub. 4.